United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Holtsville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-903
Issued: August 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2008 appellant filed a timely appeal from a November 5, 2007 merit
decision of an Office of Workers’ Compensation Programs’ hearing representative who affirmed
a June 25, 2007 decision denying his traumatic injury claim. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on May 2, 2007.
FACTUAL HISTORY
On May 8, 2007 appellant, then a 56-year-old employee, filed a traumatic injury claim,
Form CA-1, alleging that he injured his left knee on May 2, 2007 when he picked up a pencil he
dropped. He stopped work on May 3, 2007 and returned to work on May 7, 2007. The
employing establishment controverted the claim based on an e-mail appellant provided to his

supervisor which stated, in pertinent part: “I just had my left knee up as I was picking up a
pencil and I hurt my left knee … I may have to see a doctor.”
In a May 4, 2007 medical note, Dr. Harvey Orlin, a Board-certified orthopedic surgeon,
advised that appellant was a 6-foot 4-inch, 300-pound man. Appellant was sitting at work on
May 2, 2007 and picked up a pencil and then squatted and felt a pulling sensation and pain in his
left knee. He developed swelling and difficulty in walking and bending his left knee. No prior
history of left knee problems was noted. Dr. Orlin noted his examination findings and the results
of x-rays of the left knee. He diagnosed left knee pain, synovitis, chondromalacia patella with
early patellofemoral osteoarthritis and quadriceps partial tendon tear of the left knee. The left
knee was aspirated of approximately 10 cubic centimeters of clear yellow fluid.
In a letter dated May 23, 2007, the Office informed appellant that the evidence of record
was insufficient to support his claim. It advised him to submit additional medical and factual
evidence. Appellant was given 30 days to submit the requested information.
In a May 23, 2007 statement, appellant advised that he was working in his cubicle and
dropped a pencil he was using on the floor. When he could not reach the pencil sitting, he got up
and squatted down to pick it up. Appellant immediately e-mailed his supervisor of his left knee
injury. A duplicate copy of Dr. Orlin’s May 4, 2007 medical report was provided. In notes
dated May 11 and 30, 2007, he advised that appellant had a work-related injury to his left knee.
Also submitted were copies of a May 4, 2007 request for a magnetic resonance imaging (MRI)
scan, physical therapy notes and a May 4, 2007 MRI scan report.
By decision dated June 25, 2007, the Office denied appellant’s claim on the grounds that
he failed to establish fact of injury.
On July 7, 2007 appellant requested a review of the written record. In a July 9, 2007
statement, he reiterated that he was writing at his work cubicle when he dropped a pencil on the
floor. Appellant picked up the pencil as he needed to use it. A June 13, 2007 report from
Dr. Orlin noted that appellant sustained a work-related injury to his left knee. He diagnosed
synovitis, chondromalacia patella, quadriceps tendinosis and a suggestive tear of the patella
quadriceps tendon of the left knee.
By decision dated November 5, 2007, an Office hearing representative affirmed the
denial of appellant’s claim, finding that the medical evidence was insufficient to establish causal
relationship.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance

1

5 U.S.C. §§ 8101-8193.

2

of duty; and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.2
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must first determine whether fact of injury has been established.
Fact of injury consists of two components that must be considered in conjunction with one
another. The first component is whether the employee actually experienced the employment
incident that is alleged to have occurred. The second component of fact of injury is whether the
incident caused a personal injury and, generally, this can be established only by medical
evidence.3
When determining whether the implicated employment factors caused the claimant’s
diagnosed condition, the Office generally relies on the rationalized medical opinion of a
physician.4 To be rationalized, the opinion must be based on a complete factual and medical
background of the claimant5 and must be one of reasonable medical certainty,6 explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
ANALYSIS
Appellant alleged he injured his left knee on May 2, 2007 when he bent over to pick up a
pencil he had dropped. He noted that he had to squat when he picked up the pencil. The Board
finds that the evidence establishes that appellant picked up a pencil as alleged.
Although the May 2, 2007 work incident is established, appellant’s burden of proof
includes the necessity of submitting medical evidence addressing the causal relationship between
his diagnosed conditions and the May 2, 2007 incident. In a May 4, 2007 report, Dr. Orlin
treated appellant for left knee pain that appellant reported developed at work when he tried to
pick up a pencil from a squatting position. He diagnosed left knee pain, synovitis of the left
knee, chondromalacia patella with early patellofemoral osteoarthritis and quadriceps partial
tendon tear. However, Dr. Orlin did not address how squatting to pick up a pencil would cause
or aggravate the diagnosed conditions.8 To the extent that the history of injury set forth in his
report may be considered as support for causal relationship, he did not provide medical rationale
2

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Ellen L. Noble, 55 ECAB 530 (2004).

4

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

5

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

6

John W. Montoya, 54 ECAB 306 (2003).

7

Judy C. Rogers, 54 ECAB 693 (2003).

8

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

3

explaining how squatting to pick up a pencil would contribute to the left knee conditions.9 In his
June 13, 2007 report, Dr. Orlin opined that appellant had a work-related injury to his left knee,
diagnosed as synovitis, chondromalacia patella, quadriceps tendinosis and suggestive tear of the
patella quadriceps tendon of the left knee. Again, he failed to address how appellant’s
employment activities caused or aggravated the diagnosed medical conditions. The medical
reports are insufficient to establish appellant’s claim as Dr. Orlin did not adequately address the
issue of causal relationship.
The Board finds that appellant did not meet his burden of proof in this case. The medical
evidence is not sufficient to establish an injury causally related to appellant’s May 2, 2007
employment incident.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on
May 2, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 5 and June 25, 2007 are affirmed.
Issued: August 19, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

